Name: Commission Regulation (EEC) No 2716/84 of 26 September 1984 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 258 /22 Official Journal of the European Communities 27 . 9 . 84 COMMISSION REGULATION (EEC) No 2716/84 of 26 September 1984 fixing the amount of the subsidy on oil seeds differs by more than one point from the percen ­ tage adopted for the previous fixing,  for certain following months the difference referred to in Article 2 (2) of Regulation (EEC) No 1569/72 exceeds 0,5 % ; whereas this difference in the case of certain forward differential amounts differs by more than one point from the percen ­ tage adopted for the previous fixing ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2066/84 to the information known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1 556/84 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1223/83 of 20 May 1983 on the exchange rates to be applied in agriculture (3), as last amended by Regula ­ tion (EEC) No 855/84 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (% and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Regulation (EEC) No 2066/84 Q, as last amended by Regulation (EEC) No 2678 /84 (8) ; Whereas, for the period 19 to 25 September 1984, for certain currencies :  for the current month, the difference referred to in Article 2 ( 1 ) of Regulation (EEC) No 1569/72 HAS ADOPTED THIS REGULATION : Article 1 The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Regulation (EEC) No 2681 /83 shall be as set out in the Annexes hereto . Article 2 This Regulation shall enter into force on 27 September 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1984 . For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. (2) OJ No L 150, 6 . 6 . 1984, p. 5 . 0 OJ No L 132, 21 . 5 . 1983 , p . 33 . 0 OJ No L 90, 1 . 4 . 1984, p . 1 . 0 OJ No L 167, 25 . 7 . 1972, p. 9 . 0 OJ No L 143, 30 . 5 . 1984, p. 4 . 0 OJ No L 191 , 19 . 7 . 1984, p. 19 . 0 OJ No L 253 , 21 . 9 . 1984, p. 34 . 27. 9 . 84 Official Journal of the European Communities No L 258/23 ANNEX I Aids to colza and rape seed (amounts per 100 kilograms) ... Current month 1st month 2nd month 3rd month 4th month 5th month 1 . Gross aids (ECU) 10,894 11,414 1 1,934 11,403 11,102 11,622 2. Final aids \I||||Il Seeds harvested and processed in : \\  Federal Republic of Germany (DM) 34,67 35,98 37,32 36,44 29,39 31,38  Netherlands (Fl) 33,17 34,58 35,99 34,91 33,06 35,21  BLEU (Bfrs/Lfrs) 505,61 529,74 553,88 527,75 513,75 526,52  France (FF) 66,08 69,65 72,67 67,69 65,40 68,98  Denmark (Dkr) 91,67 96,05 100,42 95,96 93,42 96,99  Ireland ( £ Irl) 8,172 8,562 8,946 8,479 8,252 8,443  United Kingdom ( £) 7,132 7,454 7,776 7,458 7,281 7,603  Italy (Lit) 15 600 16 341 16 806 15 762 15 319 15 172  Greece (Dr) 949,37 996,44 1 043,52 994,40 966,33 1 013,40 ANNEX II Aids to sunflower seed (amounts per 100 kilograms) Current month 1st month 2nd month 3rd month 4th month 1 . Gross aids (ECU) 18,624 19,239 19,854 20,469 21;084 2. Final aids Seeds harvested and processed in : \\I  Federal Republic of Germany (DM) 54,64 56,19 57,77 59,58 53,26  Netherlands (Fl ) 54,38 56,05 57,72 59,65 59,96  BLEU (Bfrs/Lfrs) 864,37 892,92 921,46 948,45 977,00  France (FF) 118,53 1 22,75 126,38 129,50 133,72  Denmark (Dkr) 156,72 161,90 167,07 172,25 177,42  Ireland ( £ Irl) 13,970 14,431 14,887 1 5,276 15,738  United Kingdom ( £) 11,943 12,324 12,704 13,085 13,465  Italy (Lit) 27 229 27 546 28 127 28 720 29 600  Greece (Dr) 1 646,44 1 702,12 1 757,79 1 813,47 1 869,14 ANNEX III Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current month 1st month 2nd month 3rd month 4th month 5th month DM 2,241090 2,234370 2,227510 2,221100 2,221100 2,204730 Fl 2,526730 2,520550 2,514320 2,508500 2,508500 2,491230 Bfrs/Lfrs 45,234300 45,299600 45,354500 45,403000 45,403000 45,491900 FF 6,879810 6,890650 6,902190 6,915020 6,915020 6,951830 Dkr 8,115040 8,125650 8,136150 8,147910 8,147910 8,176060 £ Irl 0,721919 0,724009 0,726371 0,728806 0,728806 0,735014 £ 0,588146 0,588964 0,589828 0,590543 0,590543 0,592031 Lit 1 385,63 1 392,41 1 399,50 1 405,77 1 405,77 1 424,79 Dr 88,7171 88,8694 89,0110 89,1442 89,1442 89,453-2